Citation Nr: 0314281	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  98-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for echoing in the 
ears, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for pain and locking of 
the joints, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for loss of strength, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for mood swings, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for numbness of the 
hands and legs, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

9.  Entitlement to service connection for sleeplessness, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for vision 
deterioration, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for a urinary tract 
infection, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for residuals of a 
right arm and neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this matter in 
October 2000 in order to afford the veteran a personal 
hearing before the Board.  The veteran has withdrawn his 
request for a personal hearing.


REMAND

A preliminary review of the record shows that additional 
action by the RO is necessary before the Board may proceed 
with appellate review.  As a preliminary matter, the Board is 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that the VA should make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist the claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

Unfortunately, the record contains absolutely no reference to 
the VCAA whatsoever.  In this regard, the Board would observe 
that the Board remand of October 2000 was issued prior to the 
enactment of the VCAA.  Thereafter, the RO did not provide 
the veteran with the laws and regulations pertaining to the 
VCAA.  While the Board acknowledges that a recent decision 
from the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) clearly stated that the Board is 
permitted to consider law not considered by the RO, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 38 
U.S.C.A. § 5103(a) and provided a claimant not less than 30 
days to respond to the notice was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided the 
claimant one year to submit evidence.  See Disabled American 
Veterans v.  Secretary of Veterans Affairs, Nos. 02-7304,-
7305,-7316 (Fed. Cir. May 1, 2003).  Thus, it appears that 
notice of the VCAA to the veteran in this case must originate 
from the RO.  

The Federal Circuit's decision did not preclude the Board 
from developing the evidentiary record on appeal.  However, 
since the case is being returned to the RO for application 
and consideration of the veteran's case under the VCAA, it 
would appear to be a more efficient use of VA resources for 
the RO to undertake the additional evidentiary development 
rather than awaiting the case's return to the Board to 
accomplish development indicated by the record.  

In that regard, the Board observes that the veteran has not 
been afforded a VA examination since 1997, and that 
examination did not contain an opinion concerning whether any 
of the veteran's current disabilities may be related to 
active service.  In addition, the law concerning claims of 
undiagnosed illness due to Persian Gulf service has been 
revised during the pendency of this appeal and the veteran's 
claims have not been considered pursuant to the new law.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is warranted.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO should notify the 
veteran of evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should obtain all treatment 
records, both private and VA, pertaining 
to the veteran's claimed disabilities, 
not previously associated with the claims 
file.

3.  Then, the RO should schedule the 
veteran for the appropriate VA specialty 
examinations to ascertain the nature and 
severity of all claimed disorders that 
may be present.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2002), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiners for 
review.  The examiners are requested to 
review all pertinent records associated 
with the claims.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished.  The examiners are 
requested to report complaints and 
clinical findings in detail.  
Specifically, the examiners should 
determine whether any of the veteran's 
claimed disabilities are attributable to 
known clinical diagnoses.  If so, the 
examiners should offer medical opinions 
as to whether it is at least as likely as 
not that the disabilities were incurred 
in or aggravated by the veteran's period 
of active service.  If any of the 
veteran's symptoms are not attributable 
to known clinical diagnoses, the 
examiners should determine whether they 
constitute manifestations of an 
undiagnosed illness or of a chronic 
multi-symptom illness that is defined by 
a cluster of signs or symptoms.  In this 
regard, the examiners must determine 
whether the veteran exhibits objective 
indications of a chronic disability that 
cannot be attributed to a known clinical 
diagnosis.  Signs or symptoms which may 
be manifestations of an undiagnosed 
illness or a chronic multi-symptom 
illness include fatigue, headache, skin 
disorder, joint pain, muscle pain, sleep 
disturbance, and neurological, 
respiratory, gastrointestinal, and 
cardiovascular symptoms.  

4.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claims for 
benefits, a summary of the evidence 
pertinent to the issues on appeal, and 
the applicable law and regulations.  
After the appropriate period of time in 
which to respond has been provided, the 
case should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




